SIMONS, Circuit Judge
(dissenting).
As in the case of Metropolitan Holding Co. v. Weadock, 6 Cir., 113 F.2d 207, this day decided, I am unable to agree that decision is compelled by Case et al. v. Los Angeles Lumber Products Co., Ltd., 308 U. S. 106, 60 S.Ct. 1, 84 L.Ed. 110, or persuaded by In re Barclay Park Corp., 2 Cir. 90 F. 2d 595, and as in Whitmore Plaza Corp. et al. v. Smith et al., 6 Cir., 113 F.2d 210, likewise this day decided, I am unable to see any good reason why this court should not consider proposed amendments to the reorganization plan in order to determine whether it is fair and equitable. Logical procedure undoubtedly recommends original consideration of amendments by the District Court, but there has now been such regrettable delay leading to a writ of mandamus by this court to compel decision in this series of cases, that there should be no further temporizing. .
It seems to me that the adequacy of a contribution by stockholders is to be judged not by what security holders surrender of the contractual obligation, but by what, if anything, they surrender of actual fair value at the time of the reorganization. If the forgiving of past-due interest which will never be collected, and if the reduction of future interest renders a reorganization plan unfair and inequitable, and if the security holders are deprived ox assets by a continued voting control and management in the debtor, then I have no doubt that many of the reorganizations now hopefully functioning in the district of the adjudication have been improvidently approved.